DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggested is the first and second edges are configured to be abutted to corresponding surfaces of a jig when a flexible tube is connected to one or more of the first branch tube and the second branch tube.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 6 not found or suggested is the second protruding plate further comprises a second side edge that extends to the second end edge and extends in a direction inclined relative to the second end edge such that a second distance from the second branch tube is shortened toward the end side.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 8 not found or suggested is the second edge arranged on both sides across the second longitudinal axis of the second branch tube.  The combination of the recited features is the basis for allowability.
The subject matter of independent claim 9 not found or suggested is a jig having surfaces abutted to the first and second edges when a flexible tube is connected to the first and second branch tubes.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication No. 2017/0119997, U.S. Patent No. 6,689,096, however these reference(s) do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783